Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 28, 2019

                                      No. 04-19-00013-CV

        IN THE INTEREST OF C.W.L., G.L.L, L.R. III., AND A.R., CHILDREN,

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 15759A
                           Honorable Cathy Morris, Judge Presiding

                                         ORDER
        The court reporter has filed a notice of late reporter’s record stating that the reporter’s
record has not been filed because appellant has failed to designate the reporter’s record. TEX. R.
APP. P. 34.6(b); 35.3(b)(2). It is therefore ORDERED that appellant provide written proof to this
court within five days of the date of this order that the reporter’s record has been designated.
See TEX. R. APP. P. 35.3(c).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court